TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00491-CR



                                      Angel Medina, Appellant

                                                    v.

                                    The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
         NO. 1010113, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Angel Medina was convicted of injury to a child on his plea of guilty and

judicial confession. In accordance with a plea bargain, the trial court assessed punishment at

imprisonment for ten years and a $500 fine, suspended imposition of sentence, and placed appellant

on community supervision. Appellant later filed a motion asking the court’s permission to appeal.

No action appears to have been taken on the motion, and the trial court has certified that appellant

has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

                Appellant has filed a motion in this Court challenging the trial court’s certification

that he has no right of appeal. Appellant asserts that he intends to raise a jurisdictional issue and that

he is entitled to do so notwithstanding the express terms of rule 25.2. This contention was recently

addressed by the court of criminal appeals in Griffin v. State, No. 1092-03, 2003 Tex. Crim. App.
LEXIS 1614 (Tex. Crim. App. Sep. 29, 2004). In that case, the defendant urged that rule 25.2(a)(2)

improperly abridged his right to raise jurisdictional matters on direct appeal. Id. at *2. The court

rejected this contention, holding that: (1) the language of rule 25.2(a)(2) is substantially identical to

the proviso to article 44.02 from which it is derived;1 (2) the legislature did not make an exception

for appeals of jurisdictional issues following bargained guilty pleas; and (3) the rule does not

impermissibly abridge the right to appeal. Id. at *10-11. The court affirmed the court of appeals’s

judgment dismissing the defendant’s appeal. Id. at *11.

                Appellant’s motion to correct the certification of his right of appeal is overruled.

Because the trial court correctly certified that appellant has no right of appeal, the appeal is dismissed

for want of jurisdiction. See Tex. R. App. P. 25.2(d).




                                                __________________________________________

                                                Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 21, 2004

Do Not Publish




   1
    See Tex. Code Crim. Proc. Ann. art. 44.02 (West 1979) (proviso repealed by order of court of
criminal appeals).

                                                    2